        Entered on Docket July 9, 2021
                                                     Below is the Order of the Court.


 1                                                     _______________________________
                                                       Marc Barreca
 2                                                     U.S. Bankruptcy Judge
                                                       (Dated as of Entered on Docket date above)
 3

 4

 5

 6
      _______________________________________________________________
 7

 8

 9
                        IN THE UNITED STATES BANKRUPTCY COURT
10             IN AND FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

11    In Re:                                                    NO. 15-15924-MLB

12    RONALD E. HOWELL and                                      ORDER GRANTING MOTION TO
                                                                QUASH WRIT OF GARNISHMENT
13    DEE L. SHISHIDO,

14                                          Debtors.

15             THIS MATTER came before the Court on June 23, 2021, on the Motion to Quash
16    Writ of Garnishment filed by creditor Navient Solutions, LLC and Navient Corporation
17    (collectively “Navient”), by and through their attorneys, Samuel J. Dart and the law firm of
18    Eisenhower Carlson PLLC, and Joseph A. Florczak, K. Elizabeth Sieg and the law firm of
19    McGuireWoods LLP. The Debtors/Garnishee Plaintiffs Ronald Howell and Dee Shishido
20    appeared through their attorney Thomas E. Seguine and also filed a response to the Motion.
21    The Court having reviewed the records and files herein, considered the argument of the parties,
22    and finding cause exists to grant the relief requested for the reasons set forth on the record, and
23    having so found it is hereby
24             ORDERED, ADJUDGED AND DECREED that the Motion is GRANTED and the
25    Writs of Garnishment issued March 5, 2021 and April 19, 2021, to Wells Fargo Bank are
26    hereby quashed; It is further


      ORDER ON MOTION TO QUASH WRITS - 1
      20589-1/SJD/993059



     Case 15-15924-MLB        Doc 117      Filed 07/09/21        Ent. 07/09/21 09:51:01             Pg. 1 of 2
 1             ORDERED, ADJUDGED AND DECREED that the Garnishee-Defendant Wells

 2    Fargo Bank shall release any funds in its possession held pursuant to the writs of garnishment

 3    identified in this order.

 4                                             ///END OF ORDER///

 5

 6    Presented by:

 7    EISENHOWER CARLSON PLLC

 8

 9    By:/s/ Samuel J. Dart
      Samuel J. Dart, WSBA No. 47871
10    Of Attorneys for Navient
11

12
      Agreed as to form, notice of presentation waived:
13
      LAW OFFICE OF TOM SEGUINE
14

15
      By:/s/ Thomas E. Seguine
16    Thomas E. Seguine, WSBA No. 17507
      Attorney for Debtors
17

18

19

20

21

22

23

24

25

26


      ORDER ON MOTION TO QUASH WRITS - 2
      20589-1/SJD/993059



     Case 15-15924-MLB            Doc 117   Filed 07/09/21   Ent. 07/09/21 09:51:01     Pg. 2 of 2
